                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-188-FDW

JAMES C. McNEILL,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
MARQUHNE BENJAMIN JOHNSON, et al., )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic status review of the case.

       On October 23, 2018, the United States Marshals Service was ordered to attempt to serve

Defendants Johnson and Yang in accordance with Rule 4 of the Federal Rules of Civil Procedure.

(Doc. No. 16). The U.S. Marshals Service was instructed to use all reasonable efforts to locate and

obtain personal service on Defendants Johnson and Yang and, if it was unable to obtain service on

Defendants, to inform the Court of its reasonable attempts to do so. (Id.).

       On November 2, 2018, a summons form was returned executed as to Defendant Yang.

(Doc. No. 20). However, no summons form has been returned with regards to Defendant Johnson.

       Within 14 days of this Order, the U.S. Marshals Service shall file a Response informing

the Court of the status of its efforts to serve Defendant Johnson in accordance with the October

23, 2018, Order.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall file a Response within fourteen (14) days of this Order

               informing the Court of the status of its efforts to serve Defendant Johnson.

       (2)     The Clerk of Court is respectfully instructed to mail a copy of this Order to the U.S.

                                                 1
Marshal.

           Signed: November 20, 2018




                 2
